Order entered January 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00100-CV
                                    No. 05-15-00101-CV

                            IN RE CHANNING WAIR, Relator

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause No. F-0951478-R; F-0951425-R

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE